Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

3.	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a storage section” and “a display control section” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claim 19 is rejected under 35 U.S.C. 101.
Claim 19 does not positively recited any hardware structures. Claim 19 is rejected under 35 U.S.C. 101, software per se.
 
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1, 3, 6, 7, 9, 10, 14-16, 18, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamura (US2012/0069180).
Claims 1, 18, 19, Kawamura discloses an information processing apparatus, comprising: a storage section that stores first content information about physical content arranged in a first area and second content information about electronic content ([0183]-[0198]); and a display control section that respectively controls a projection of light on the physical content and a displaying of an image relating to the electronic content on a second area corresponding to the first area on a basis of the stored first and second content information ([0101]-[0108], ],  [0183]-[0198], Figs. 8, 9, 36).
Claim 3, Kawamura discloses an acceptance section that accepts an instruction of a user with respect to the physical content and the electronic content, wherein the display control section respectively controls the projection of light on the physical content and the displaying of the image relating to the electronic content on a basis of the accepted instruction of the user ([0101]- [0108], [0183]-[0198], Figs. 8, 9, 36).
Claim 6, Kawamura discloses an output section that outputs list information for displaying a list including the physical content and the electronic content, wherein the acceptance section accepts the instruction of the user on a basis of an operation of the user on the list displayed on a display ([0101]-[0108], [0183]-[0198], Figs. 8, 9, 36).
Claims 7, Kawamura discloses the list is a list displayed in a status in which the physical content and the electronic content are mixed ([0101]-[0108], [0183]-[0198], Figs. 8, 9, 36).
Claim 9, Kawamura discloses the acceptance section accepts the instruction of the user on a basis of an action of the user with respect to the physical content arranged in the first area and an image relating to the electronic content displayed in the second area ([0101]-[0108], [0183]-[0198], Figs. 8, 9, 36).
Claim 10, Kawamura disclose the acceptance section accepts, on a basis of an action of specifying the physical content arranged in the first area, a selection instruction of the specified physical content, and accepts, on a basis of an action of specifying the image relating to the electronic content displayed in the second area, a selection instruction of the electronic content corresponding to the specified image ([0101] - [0108], [0183] - [0198], Figs. 8, 9, 36).
Claim 14, Kawamura discloses a management section that manages the first and second
content information ([0101]- [0108], [0183]-[0198], Figs. 8, 9, 36).
	Claim 15, Kawamura discloses the management section detects an arrangement status of the physical content on a basis of a captured image in which the first area is captured, and updates the first content information on a basis of the detected arrangement status ([0101] - [0108], [0183] - [0198], Figs. 8-10, 36).
Claim 16, Kawamura discloses the management section acquires information about an acquisition status of the electronic content from a server of a network service that provides the electronic content, and updates the second content information on a basis of information
about the acquired acquisition status ([0027]).

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claim(s) 4, 5, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura as applied to claims 3, 6 10 above, and further in view of Cho et al. (US10514755).
Claims 4, 5, Kawamura the acceptance section accepts a selection instruction of content, and the display control section controls the projection of light on the physical content, and controls the displaying of the image relating to the electronic content ([0101]-[0108], [0183]-[0198], Figs. 8, 9, 36). Kawamura does not but Cho teaches emphasizing a selected content (col. 13, lines 9-19). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cho’s teaching with Kawamura’s invention so that the contents can be highlighted for a user to see. 
Claim 11, Kawamura does not but Cho teaches displaying detailed information about an electronic content (Fig. 4A). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cho’s teaching with Kawamura’s invention so that specific information can be displayed about the electronic content.

11.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (US2012/0069180).
	Kawamura discloses the display control section respectively controls the projection of light on the physical content and the displaying of the image relating to the electronic content so as to follow the change of the content to be selected ([0101]-[0108], [0183]-[0198], Figs. 8, 9, 36). Kawamura does not explicitly disclose a scroll operation on the list. However, it is well known in art to scroll through a list of information on a display screen. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the well know scroll operation in Kawamura’s invention because the scroll operation allows a user to see more information on a display screen. 
12.	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura as applied to claim 1 above, and further in view of Drallos (US2008/0216009).
Kawamura does not but Drallos teaches an electronic book content (Figs. 5-10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Drallos’ teaching with Kawamura’s invention because it allows Kawamura’s information processing apparatus to display and control electronic book content. 


13.	Claims 2 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest the claimed invention.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS CHOW whose telephone number is (571)272-7767. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOON Y CHOW/Primary Examiner, Art Unit 2627